Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 5/13/2021, Applicant has amended Claims 219, 225, and 227, and cancelled claim 226.
Claims 219-220, 223-225, and 227 are under consideration. 

Withdrawn Claim Rejections - 35 USC § 112(a)
The prior rejection of Claim 225 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendments to instant claims to describe the administration by injection. 

Withdrawn Claim Rejections - 35 USC § 112(b)
The prior rejection of Claim 227 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn in light of Applicant’s amendments to instant claims to describe the synthetic RNA.

Withdrawn 35 USC § 103 
The prior rejection of Claims 219-220, 223-225 under 35 U.S.C. 103 as being unpatentable over Osborn et al., (US 9,393,257, filed  2/28/2014, with priority to  is withdrawn in light of Applicant’s amendment of Claim 219 to recite an intravenous administration step for the MSCs, which is a limitation neither Osborn, Gregory, McIvor, Dahl, Liu, nor Conget directly teach. Specifically, Conget et al., is directed to intradermal injection of MSCs.

The prior rejection of Claim 227 under 35 U.S.C. 103 as being unpatentable o Osborn et al., (US 9,393,257, filed  2/28/2014, with priority to 61/771,735, filed 3/1/2013, prior art of record), in view of in view of Gregory et al., (US 2011/0301073, now US 8,586,526, filed 5/17/2011, see IDS filed 6/12/2018), McIvor (Mol Ther, 2011, 19:822-823, prior art of record), Dahl et al. (US 2014/0315988, filed 7/02/2014, CON of US 8,808,982, filed 12/07/2010, see IDS filed 6/12/2018), Liu et al., (PLoS One, 2012, 7:e33225) and Conget et al., (Cytotherapy, 2010, 12:429-431), in view of Kariko (US 8,835,108, see IDS filed 6/12/2018) and Dai et al., (J Org Chem, 2011, 76:4182-4188) is withdrawn in light of Applicant’s amendment of Claim 219.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 219-220, 223-225 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al., (US 9,393,257, filed  2/28/2014, with priority to 61/771,735, filed 3/1/2013, prior art of record), in view of in view of Gregory et al., (US 2011/0301073, now US 8,586,526, filed 5/17/2011, see IDS filed 6/12/2018), McIvor (Mol Ther, 2011, 19:822-823, prior art of record), Dahl et al. (US 2014/0315988, filed 

In regard to claim 219, Osborn teaches an ex vivo method of treating genetic diseases such as dystrophic epidermolysis bullosa (DEB) comprising
Providing an isolated non-pluripotent cell from a patient such as a fibroblast or keratinocyte (col 2, 1st para,; col 15, line 60, col 16, 2nd & 6th para., and claim 2 of 9,393,257; see also p. 1, Summary of Invention, 2nd para., p. 27, 1st para., p. 28, 1st para., and claim 2 of 61/771,735 priority document).
Delivering to the cells (i) a synthetic nucleic acid encoding a gene-editing protein that targets the human COL7A1 gene, wherein the gene editing protein is a TALEN comprising a DNA-binding domain and a nuclease domain that causes a double-strand break in a mutated COL7 gene (col 2, 1st para., col 3, of 9,393,257; see also p. 1, Summary of Invention, 2nd & 3rd para., and claims 1, 5, 11 & 14 of 61/771,735 priority document), as well as a COL7 repair template that replaces a portion of the mutated COL7 gene thereby eliminating a mutation that is at least partially responsible for the DEB phenotype (col 2, 1st para., col 3 and Figs. 1, 3, 6-8 of 9,393,257; see also p. 1, Summary of Invention, 2nd para., p. 2, 2nd & 3rd para., p. 27, last para., Figs. 1, 3, & 6-8, and claims 1, 5, 10-14 of 61/771,735 priority document); and 
 (ii) reprogramming factors that result in the gene-corrected induced pluripotent stem cells (IPSCs) (col 21, 2nd para., col 24, 1st para. of 9,393,257; see also p. 33, 5th para., p. 37, last para. of 61/771,735 priority document).
Osborn teaches administering the gene-edited cells to the patient (col 16, 2nd to 4th & 6th para. of 9,393,257; see also p. 28, 2nd to 4th & 6th para., of 61/771,735 priority document). In regard to the type of administration, Osborn teaches the cells can be administered to the patient by injection systemically (col 16, 4th para.), which encompasses intravenous administration.
In regard to claim 220, as stated supra, Osborn teaches that first the non-pluripotent cell is gene edited with the TALEN and then reprogrammed. 
In regard to claim 223, as stated supra, the gene-editing nuclease is a TALEN.
However, in regard to Claim 219 step (b)(i), although Osborn suggests the nucleic acids used are RNA (col 11, line 32, col 14, line 6 of 9,393,257; see also p. 12, 2nd para. p. 15, 4th para. of 61/771,735), they are silent with respect to delivering a TALEN mRNA to the cell to be modified.
Gregory teaches methods of using TALENs to treat human genetic diseases by the genetic engineering of cells [0075, 0250]. In regard to claim 219 step b(i), Gregory teaches a method for genetically modifying a cell comprising delivering a synthetic mRNA encoding a TALEN [0036-0037, 0041, 0085, 0180, 0376-0377, 0381, 0384].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the ex vivo method of genetically modifying a cell with a nucleic 
However, in regard to claim 219 step (b)(ii), although Osborn teaches the gene-edited cells are reprogrammed to make induced-pluripotent cells (iPSCs), they are silent with respect to RNA encoded reprogramming factors. 
	In regard to claim 219, step (b)(ii), Dahl teaches a method of reprogramming somatic skin fibroblasts by delivering mRNA encoding reprogramming factors to make induced-pluripotent cells (iPSCs) (Abstract, see Examples 1-3).
	In regard to claim 224, Dahl teaches the reprogramming factors are selected from Oct4, Sox2, KLF4, c-Myc, Nanog, and Lin28 (Examples 1-3)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to reprogram the gene-edited cells to make induced-pluripotent cells (iPSCs) as taught by Osborn and choose mRNA based reprogramming factors as taught by Dahl with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Dahl because the use of mRNA is a safer technology than DNA which can integrate into the cell’s genome and cause cancer (col 1, Background). 
	However, in regard to claim 219 step (c), although Osborn teaches that MSCs can be used to treat the patient (col 2, 1st para., col 4, 3rd para., col 16, 2nd para.), they 
	In regard to claim 219 step (c), Liu teaches a method of differentiating IPSCs into MSCs for clinical applications (p. 1, Abstract, Introduction, p. 2, Results).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to reprogram the gene-edited cells to make induced-pluripotent cells (iPSCs) to be administered to a DEB patient as taught by Osborn and combine the step of differentiating the iPSCs to MSCs to as taught by Liu with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Liu because unlike IPSCs, the administration of MSCs avoids tumor formation caused by pluripotent stem cells (p. 1, Introduction, 1st para.).
	 However, in regard to claim 219 step (c), Osborn et al., do not reduce to practice a method of intravenously administering MSCs to treat the damaged skin of DEB patients.
	In regard to claim 219 steps (c) & (d), Sasaki teaches a method of treating damaged skin by intravenous injection of MSCs (Abstract, p. 2582, Intravenous injection of MSCs into the wounded mice). 
	In regard to claim 225, as stated supra, both Osborn and Sasaki teach the MSCs are administered by systemic injection.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to reprogram the gene-edited cells to make induced-pluripotent cells (iPSCs) that are then differentiated into MSCs to be systemically administered by injection to a DEB patient as suggested by Osborn and to do so according to the 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 05/13/2021 are acknowledged.
Applicant argues that it was not obvious to modify the DNA based fibroblast cell therapy of Osborn to an mRNA based MSC cell therapy to treat DEB, and cites the prior art of Goto to support that fibroblasts would have been the obvious target for gene therapy. Furthermore, Applicant argues that the cited prior art does not teach the intravenous administration of MSCs, and the cited reference of Cognet teaches intradermal administration and that skin repair only occurred near MSC administration sites.
Applicant's arguments and the prior art of Goto et al., (2006) have been fully considered and they are found partially persuasive in so far that the prior rejection over Osborn in view of Cognet et al. has been withdrawn. However, Osborn et al. as been reapplied in view of Sasaki et al. (J Immuno, 2008, 180:2581-2587), who teach that it would be predictably obvious to intravenously administer MSCs to treat the skin damage of a DEB patient because of their ability to migrate to wound sites and differentiate into various skin cells. Furthermore, although Goto suggest that gene 
In regard to Applicant’s arguments directed to modifying the DNA based fibroblast cell therapy of Osborn with an mRNA based MSC cell therapy to treat DEB, Applicant is reminded that a 35 U.S.C. § 103(a) based test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In regard to the use of MSC, in instant case the methods of Osborn clearly encompass the “gene corrected fibroblasts (that) were reprogrammed to iPSCs” (Col 21, lines 2-3), wherein after “reprogramming into pluripotency followed by expansion” the gene corrected cells are suitable for therapeutic use (col 24, lines 1-2). Thus, contrary to Applicant’s assertion, Osborn is directed to not only fibroblasts, but also their gene corrected IPSCs which allow the expansion of these cells for cell therapy. In regard to the use of MSCs in particular, although Osborn teaches MSCs can be used in the cell therapy method, the secondary reference of Liu 
In regard to the use of mRNA, while Osborn does generally teach that the nucleic acids of the method include “RNA”, the secondary references of McIvor and Dahl both teach that mRNA is more advantageous than DNA. Specifically, McIvor teaches that mRNA encoded nucleases for gene-editing would have been obvious because mRNA allows the nuclease to be expressed for a short duration of time that is sufficient for site-specific chromosomal modification while avoiding unwanted gene integration and long-term expression (p. 823, last para.). Furthermore, Dahl teaches that a mRNA encoded reprogramming factor would have been obvious because the use of mRNA is a safer technology than DNA which can integrate into the cell’s genome and cause cancer (col 1, Background). Thus, it would have been obvious to use mRNAs instead of DNA in the taught method of treating DEB.


Claim 227 is rejected under 35 U.S.C. 103 as being unpatentable o Osborn et al., (US 9,393,257, filed  2/28/2014, with priority to 61/771,735, filed 3/1/2013, prior art of record), in view of in view of Gregory et al., (US 2011/0301073, now US 8,586,526, filed 5/17/2011, see IDS filed 6/12/2018), McIvor (Mol Ther, 2011, 19:822-823, prior art of record), Dahl et al. (US 2014/0315988, filed 7/02/2014, CON of US 8,808,982, filed 

As stated supra, Osborn et al. suggest an ex vivo method of treating DEB comprising genetically modifying a skin cell with (i) a TALEN nuclease to correct a COL7 mutation, (ii) reprograming the gene corrected cell to an IPSC, (iii) differentiating the IPSC into a MSC, and (iv) administering the gene-edited MSC to a DEB patient.
However, although Dahl et al. teaches that the second synthetic mRNA encoding the reprogramming factors comprises a modified nucleoside [0027], they are silent with respect to the step of including a 5-hydroxymethlcytidine.
Kariko teaches a method of genetically modifying a cell with a synthetic mRNA encoding a transgene (Abstract, Field of Invention), wherein the synthetic mRNA comprises 5-hydroxymethylcytidine (col 11, lines 29-30, col 60, Example 31, line 24).  
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the ex vivo method of treating DEB comprising genetically modifying a non-pluripotent cell with a synthetic RNA comprising a modified nucleoside encoding the reprogramming factor as suggested by Osborn in view of Dahl et al., and substitute 5-hydroxymethylcytidine as the modified nucleoside as taught by Kariko with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, Kariko teaches that modified nucleosides such as 5-hydroxymethylcytidine improve RNA stability and translation, and reduce their immunogenicity (col 16, 2nd & 3rd para., col 27, 1st para., col 28, last 3 para., col st para.). Furthermore, Dai et al. teaches that 5-hydroxymethylcytosine is a naturally occurring widespread nucleoside modification (albeit in DNA) that is important in normal biology of stem cells. Thus, the synthesis and biology of 5-hydroxymethylcytosine was well known in the field of DNA, and there was reason to believe it could also be important for RNA. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/13/2021 are acknowledged and have been addressed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633